


110 HR 842 IH: CLEAR Act of 2007
U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 842
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Norwood
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for enhanced Federal, State, and local
		  assistance in the enforcement of the immigration laws, to amend the Immigration
		  and Nationality Act, to authorize appropriations to carry out the State
		  Criminal Alien Assistance Program, and for other purposes.
	
	
		1.Short title; table of
			 contents; State defined; severability
			(a)Short
			 titleThis Act may be cited
			 as the Clear Law Enforcement for
			 Criminal Alien Removal Act of 2007 or CLEAR Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; State defined;
				severability.
					Sec. 2. Federal affirmation of assistance in the immigration
				law enforcement by States and political subdivisions of States.
					Sec. 3. State authorization for assistance in the enforcement
				of immigration laws encouraged.
					Sec. 4. Civil and criminal penalties for aliens unlawfully
				present in the United States.
					Sec. 5. Listing of immigration violators in the National Crime
				Information Center database.
					Sec. 6. State and local law enforcement provision of
				information about apprehended aliens.
					Sec. 7. Financial assistance to State and local police agencies
				that assist in the enforcement of immigration laws.
					Sec. 8. Increased Federal detention space.
					Sec. 9. Federal custody of aliens unlawfully present in the
				United States apprehended by State or local law enforcement.
					Sec. 10. Training of State and local law enforcement personnel
				relating to the enforcement of immigration laws.
					Sec. 11. Immunity.
					Sec. 12. Institutional removal program (IRP).
					Sec. 13. State criminal alien assistance program
				(SCAAP).
				
			(c)State
			 definedFor purposes of this Act, the term State has
			 the meaning given such term in section 101(a)(36) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(36)).
			(d)SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is held invalid,
			 the remainder of this Act, and the application of such provision to other
			 persons not similarly situated or to other circumstances, shall not be affected
			 by such invalidation.
			2.Federal
			 affirmation of assistance in the immigration law enforcement by States and
			 political subdivisions of StatesNotwithstanding any other provision of law
			 and reaffirming the existing inherent authority of States, law enforcement
			 personnel of a State, or of a political subdivision of a State, have the
			 inherent authority of a sovereign entity to investigate, identify, apprehend,
			 arrest, detain, or transfer to Federal custody aliens in the United States
			 (including the transportation of such aliens across State lines to detention
			 centers), for the purposes of assisting in the enforcement of the immigration
			 laws of the United States in the course of carrying out routine duties. This
			 State authority has never been displaced or preempted by Congress.
		3.State
			 authorization for assistance in the enforcement of immigration laws
			 encouraged
			(a)In
			 generalEffective two years after the date of the enactment of
			 this Act, a State, or a political subdivision of a State, that has in effect a
			 statute, policy, or practice that prohibits law enforcement officers of the
			 State, or of a political subdivision of the State, from assisting or
			 cooperating with Federal immigration law enforcement in the course of carrying
			 out the officers’ routine law enforcement duties shall not receive any of the
			 funds that would otherwise be allocated to the State under section 241(i) of
			 the Immigration and Nationality Act (8 U.S.C. 1231(i)).
			(b)ConstructionNothing
			 in this section shall require law enforcement officials from States, or from
			 political subdivisions of States, to report or arrest victims or witnesses of a
			 criminal offense.
			(c)Reallocation of
			 fundsAny funds that are not allocated to a State, or to a
			 political subdivision of a State, due to the failure of the State, or of the
			 political subdivision of the State, to comply with subsection (a) shall be
			 reallocated to States, or to political subdivisions of States, that comply with
			 such subsection.
			4.Civil and
			 criminal penalties for aliens unlawfully present in the United States
			(a)Aliens
			 unlawfully present in the United States
				(1)In
			 generalTitle II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.) is amended by inserting after section 275 the following:
					
						275A.Criminal penalties for unlawful presence in the United
		  States(a)In
				generalIn addition to any
				other penalty, an alien who is present in the United States in violation of
				this Act shall be fined under title 18, United States Code, imprisoned not less
				than one year, or both.
							(b)DefenseIt
				shall be an affirmative defense to a violation of subsection (a) that the alien
				overstayed the time allotted under a visa due to an exceptional and extremely
				unusual hardship or physical illness that prevented the alien from leaving the
				United States by the required
				date.
							.
				(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 275 the following new item:
					
						
							Sec. 275A. Criminal penalties for unlawful
				presence in the United
				States.
						
						.
				(b)Increase in
			 criminal penalties for illegal entrySection 275(a) of such Act
			 (8 U.S.C. 1325(a)) is amended by striking 6 months, and
			 inserting one year,.
			(c)Increase in
			 civil penalties for various violations of the immigration laws of the United
			 StatesSection 275(b) of such Act (8 U.S.C. 1325(b)) is amended
			 to read as follows:
				
					(b)(1)Subject to paragraph
				(2), any alien described in paragraph (3) shall be subject to a civil penalty
				of—
							(A)$500 for the first violation;
							(B)$1,000 in the case of an alien who has
				once previously been subject to a civil penalty under this subsection, in
				addition to forfeiture of all civil assets and permanent disbarment from entry
				into the United States;
							(C)$5,000 in the case of an alien who has
				twice previously been subject to a civil penalty under this subsection, in
				addition to forfeiture of all civil assets and permanent disbarment from entry
				into the United States.
							(2)In the case of an alien described in
				paragraph (3)(D), the alien shall be subject to civil penalties under this
				subsection that are five times the amounts set forth under paragraph
				(1).
						(3)An alien described in this paragraph
				is an alien who—
							(A)is apprehended while entering (or
				attempting to enter) the United States at a time or place other than as
				designated by immigration officers;
							(B)enters the United States without
				inspection;
							(C)fails to depart the United States
				within 30 days after the expiration date of a nonimmigrant visa or a voluntary
				departure agreement and is not in other lawful status; or
							(D)fails to depart the United States
				within 30 days after the date of a final order of removal and is not in other
				lawful status.
							(4)Civil penalties under this subsection
				are in addition to, and not in lieu of, any criminal or other civil penalties
				that may be
				imposed.
						.
			(d)Permission To
			 depart voluntarilySection 240B of such Act (8 U.S.C. 1229c) is
			 amended—
				(1)by striking Attorney General
			 and inserting Secretary of Homeland Security each place it
			 appears; and
				(2)in subsection
			 (a)(2)(A), by striking 120 days and inserting 30
			 days.
				5.Listing of
			 immigration violators in the National Crime Information Center
			 database
			(a)Provision of
			 information to the NCICNot later than 180 days after the date of
			 the enactment of this Act and periodically thereafter as updates may require,
			 the Under Secretary for Border and Transportation Security of the Department of
			 Homeland Security shall provide the National Crime Information Center of the
			 Department of Justice with such information as the Under Secretary may possess
			 regarding any aliens against whom a final order of removal has been issued, any
			 aliens who have signed a voluntary departure agreement, any aliens who have
			 overstayed their authorized period of stay, and any aliens whose visas have
			 been revoked. The National Crime Information Center shall enter such
			 information into the Immigration Violators File of the National Crime
			 Information Center database, regardless of whether—
				(1)the alien concerned
			 received notice of a final order of removal;
				(2)the alien
			 concerned has already been removed; or
				(3)sufficient
			 identifying information is available with respect to the alien
			 concerned.
				(b)Inclusion of
			 information in the NCIC databaseSection 534(a) of title 28,
			 United States Code, is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (4) as paragraph (5); and
				(3)by
			 inserting after paragraph (3) the following new paragraph:
					
						(4)acquire, collect,
				classify, and preserve records of violations by aliens of the immigration laws
				of the United States, regardless of whether any such alien has received notice
				of the violation or whether sufficient identifying information is available
				with respect to any such alien and even if any such alien has already been
				removed from the United States;
				and
						.
				6.State and local
			 law enforcement provision of information about apprehended aliens
			(a)Provision of
			 informationIn compliance with section 642(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) and
			 section 434 of the Personal Responsibility and Work Opportunity Reconciliation
			 Act of 1996 (8 U.S.C. 1644), each State, and each political subdivision of a
			 State, is encouraged to provide the Secretary of Homeland Security in a timely
			 manner with the information specified in subsection (b) with respect to each
			 alien apprehended in the jurisdiction of the State, or in the political
			 subdivision of the State, who is believed to be in violation of the immigration
			 laws of the United States.
			(b)Information
			 requiredThe information referred to in subsection (a) is as
			 follows:
				(1)The alien’s
			 name.
				(2)The alien’s
			 address or place of residence.
				(3)A
			 physical description of the alien.
				(4)The date, time,
			 and location of the encounter with the alien and reason for stopping,
			 detaining, apprehending, or arresting the alien.
				(5)If applicable, the
			 alien’s driver’s license number and the State of issuance of such
			 license.
				(6)If applicable, the
			 type of any other identification document issued to the alien, any designation
			 number contained on the identification document, and the issuing entity for the
			 identification document.
				(7)If applicable, the
			 license plate number, make, and model of any automobile registered to, or
			 driven by, the alien.
				(8)A
			 photo of the alien, if available or readily obtainable.
				(9)The alien’s
			 fingerprints, if available or readily obtainable.
				(c)Annual report on
			 reportingThe Secretary shall maintain and annually submit to
			 Congress a detailed report listing the States, or the political subdivisions of
			 States, that have provided information under subsection (a) in the preceding
			 year.
			(d)ReimbursementThe
			 Secretary of Homeland Security shall reimburse States, and political
			 subdivisions of a State, for all reasonable costs, as determined by the
			 Secretary, incurred by the State, or the political subdivision of a State, as a
			 result of providing information under subsection (a).
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section.
			(f)ConstructionNothing in this section shall require law enforcement officials of a State, or
			 of a political subdivision of a State, to provide the Secretary of Homeland
			 Security with information related to a victim of a crime or witness to a
			 criminal offense.
			7.Financial
			 assistance to State and local police agencies that assist in the enforcement of
			 immigration laws
			(a)Grants for
			 special equipment for housing and processing certain aliensFrom
			 amounts made available to make grants under this section, the Secretary of
			 Homeland Security shall make grants to States, and to political subdivisions of
			 States, for procurement of equipment, technology, facilities, and other
			 products that facilitate and are directly related to investigating,
			 apprehending, arresting, detaining, or transporting aliens who have violated
			 the immigration law of the United States, including additional administrative
			 costs incurred under this Act.
			(b)EligibilityTo
			 be eligible to receive a grant under this section, a State, or a political
			 subdivision of a State, must have the authority to, and have in effect the
			 policy and practice to, assist in the enforcement of the immigration laws of
			 the United States in the course of carrying out the routine law enforcement
			 duties of such State or political subdivision of a State.
			(c)FundingThere
			 is authorized to be appropriated to the Secretary for grants under this section
			 $1,000,000,000 for fiscal year 2008 and each subsequent fiscal year.
			(d)GAO
			 auditNot later than three years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall conduct an
			 audit of funds distributed to States, and to political subdivisions of a State,
			 under subsection (a).
			8.Increased Federal
			 detention space
			(a)Construction or
			 acquisition of detention facilities
				(1)In
			 generalThe Secretary of Homeland Security shall construct or
			 acquire, in addition to existing facilities for the detention of aliens, 20
			 detention facilities in the United States, with at least 500 beds per facility,
			 for aliens detained pending removal from the United States or a decision
			 regarding such removal.
				(2)DeterminationsThe location of any detention facility
			 built or acquired in accordance with this subsection shall be determined by the
			 Deputy Assistant Director of the Detention Management Division of the
			 Immigration and Customs Enforcement Office of Detention and Removal within
			 United States Immigration and Customs Enforcement.
				(3)Use of
			 installations under base closure lawsIn acquiring detention
			 facilities under this subsection, the Secretary of Homeland Security shall
			 consider the transfer of appropriate portions of military installations
			 approved for closure or realignment under the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) for use in accordance with paragraph (1).
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section.
			(c)Technical and
			 conforming amendmentSection 241(g)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(g)(1)) is amended by striking may
			 expend and inserting shall expend.
			9.Federal custody
			 of aliens unlawfully present in the United States apprehended by State or local
			 law enforcement
			(a)State
			 apprehension
				(1)In
			 generalTitle II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.) is amended by inserting after section 240C the following:
					
						240D.Custody of aliens unlawfully present in the United
		  States(a)Transfer of custody by
				State and local officialsIf
				a State, or a political subdivision of the State, exercising authority with
				respect to the apprehension or arrest of an alien who is unlawfully present in
				the United States submits to the Secretary of Homeland Security a request that
				the alien be taken into Federal custody, the Secretary—
								(1)shall—
									(A)not later than 48
				hours after the conclusion of the State, or the political subdivision of a
				State, charging process or dismissal process, or if no State or political
				subdivision charging or dismissal process is required, not later than 48 hours
				after the alien is apprehended, take the alien into the custody of the Federal
				Government and incarcerate the alien; or
									(B)request that the
				relevant State or local law enforcement agency temporarily incarcerate or
				transport the alien for transfer to Federal custody; and
									(2)shall designate at
				least one Federal, State, or local prison or jail or a private contracted
				prison or detention facility within each State as the central facility for that
				State to transfer custody of aliens to the Department of Homeland
				Security.
								(b)Policy on
				detention in State and local detention facilitiesIn carrying out
				section 241(g)(1), the Attorney General or Secretary of Homeland Security shall
				ensure that an alien arrested under this Act shall be detained, pending the
				alien’s being taken for the examination under this section, in a State or local
				prison, jail, detention center, or other comparable facility. Notwithstanding
				any other provision of law or regulation, such facility is adequate for
				detention, if—
								(1)such a facility is
				the most suitably located Federal, State, or local facility available for such
				purpose under the circumstances;
								(2)an appropriate
				arrangement for such use of the facility can be made; and
								(3)such facility
				satisfies the standards for the housing, care, and security of persons held in
				custody of a United States marshal.
								(c)ReimbursementThe
				Secretary of Homeland Security shall reimburse States, and political
				subdivisions of a State, for all reasonable expenses, as determined by the
				Secretary, incurred by the State, or political subdivision, as a result of the
				incarceration and transportation of an alien who is unlawfully present in the
				United States as described in subparagraphs (A) and (B) of subsection (a)(1).
				Compensation provided for costs incurred under such subparagraphs shall be the
				average cost of incarceration of a prisoner in the relevant State, as
				determined by the chief executive officer of a State, or of a political
				subdivision of a State, plus the cost of transporting the alien from the point
				of apprehension to the place of detention, and to the custody transfer point if
				the place of detention and place of custody are different.
							(d)Secure
				facilitiesThe Secretary of Homeland Security shall ensure that
				aliens incarcerated in Federal facilities pursuant to this Act are held in
				facilities that provide an appropriate level of security.
							(e)Transfer
								(1)In
				generalIn carrying out this section, the Secretary of Homeland
				Security shall establish a regular circuit and schedule for the prompt transfer
				of apprehended aliens from the custody of States, and political subdivisions of
				a State, to Federal custody.
								(2)ContractsThe
				Secretary may enter into contracts, including appropriate private contracts, to
				implement this subsection.
								(f)DefinitionFor
				purposes of this section, the term alien who is unlawfully present in the
				United States means an alien who—
								(1)entered the United
				States without inspection or at any time, manner or place other than that
				designated by the Secretary of Homeland Security;
								(2)was admitted as a
				nonimmigrant and who, at the time the alien was taken into custody by the
				State, or a political subdivision of the State, had failed to—
									(A)maintain the
				nonimmigrant status in which the alien was admitted or to which it was changed
				under section 248; or
									(B)comply with the
				conditions of any such status;
									(3)was admitted as an
				immigrant and has subsequently failed to comply with the requirements of that
				status; or
								(4)failed to depart
				the United States under a voluntary departure agreement or under a final order
				of removal.
								(g)Authorization of
				appropriations for the detention and transportation to Federal custody of
				aliens unlawfully presentThere is authorized to be appropriated
				to the Secretary of Homeland Security $500,000,000 for fiscal year 2008 and
				each subsequent fiscal year for the detention and removal of aliens unlawfully
				present in the United States under this
				Act.
							.
				(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 240C the following new
			 item:
					
						
							Sec. 240D. Custody of aliens unlawfully
				present in the United
				States.
						
						.
				(b)GAO
			 auditNot later than three years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall conduct an
			 audit of compensation to States, and to political subdivisions of a State, for
			 the incarceration of aliens unlawfully present in the United States under
			 section 240D(a) of the Immigration and Nationality Act (as added by subsection
			 (a)(1)).
			10.Training of
			 State and local law enforcement personnel relating to the enforcement of
			 immigration laws
			(a)Establishment of
			 training manual and pocket guideNot later than 180 days after
			 the date of the enactment of this Act, the Secretary of Homeland Security shall
			 establish—
				(1)a
			 training manual for law enforcement personnel of a State, or of a political
			 subdivision of a State, to train such personnel in the investigation,
			 identification, apprehension, arrest, detention, and transfer to Federal
			 custody of aliens unlawfully present in the United States (including the
			 transportation of such aliens across State lines to detention centers and the
			 identification of fraudulent documents); and
				(2)an immigration
			 enforcement pocket guide for law enforcement personnel of a State, or of a
			 political subdivision of a State, to provide a quick reference for such
			 personnel in the course of duty.
				(b)AvailabilityThe
			 training manual and pocket guide established in accordance with subsection (a)
			 shall be made available to all State and local law enforcement
			 personnel.
			(c)ApplicabilityNothing
			 in this section shall be construed to require State or local law enforcement
			 personnel to carry the training manual or pocket guide with them while on
			 duty.
			(d)CostsThe
			 Secretary of Homeland Security shall be responsible for any costs incurred in
			 establishing the training manual and pocket guide.
			(e)Training
			 flexibility
				(1)In
			 generalThe Secretary of
			 Homeland Security shall make training of State and local law enforcement
			 officers available through as many means as possible, including through
			 residential training at the Center for Domestic Preparedness, onsite training
			 held at State or local police agencies or facilities, online training courses
			 by computer, teleconferencing, and videotape, or the digital video display
			 (DVD) of a training course or courses. E-learning through a secure, encrypted
			 distributed learning system that has all its servers based in the United
			 States, is sealable, survivable, and can have a portal in place not later than
			 30 days after the date of the enactment of this Act, shall be made available by
			 the Federal Law Enforcement Training Center Distributed Learning Program for
			 State and local law enforcement personnel.
				(2)Federal
			 personnel trainingThe training of State and local law
			 enforcement personnel under this section shall not displace the training of
			 Federal personnel.
				(3)ClarificationNothing
			 in this Act or any other provision of law shall be construed as making any
			 immigration-related training a requirement for, or prerequisite to, any State
			 or local law enforcement officer to assist in the enforcement of Federal
			 immigration laws in the normal course of carrying out the normal law
			 enforcement duties of such officers.
				(f)Training
			 limitationSection 287(g) of the Immigration and Nationality Act
			 (8 U.S.C. 1357(g)) is amended—
				(1)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security each place it appears; and
				(2)in paragraph (2),
			 by adding at the end the following new sentence: Such training shall not
			 exceed 14 days or 80 hours, whichever is longer..
				11.Immunity
			(a)Personal
			 immunityNotwithstanding any other provision of law, a law
			 enforcement officer of a State or local law enforcement agency who is acting
			 within the scope of the officer’s official duties shall be immune, to the same
			 extent as a Federal law enforcement officer, from personal liability arising
			 out of the performance of any duty described in this Act.
			(b)Agency
			 immunityNotwithstanding any other provision of law, a State or
			 local law enforcement agency shall be immune from any claim for money damages
			 based on Federal, State, or local civil rights law for an incident arising out
			 of the enforcement of any immigration law, except to the extent a law
			 enforcement officer of such agency committed a violation of Federal, State, or
			 local criminal law in the course of enforcing such immigration law.
			12.Institutional
			 removal program (IRP)
			(a)Continuation and
			 expansion
				(1)In
			 generalThe Secretary of Homeland Security shall continue to
			 operate and implement the program known as the Institutional Removal Program
			 (IRP) which—
					(A)identifies
			 removable criminal aliens in Federal and State correctional facilities;
					(B)ensures such
			 aliens are not released into the community; and
					(C)removes such
			 aliens from the United States after the completion of their sentences.
					(2)ExpansionThe
			 Institutional Removal Program shall be extended to all States. Any State that
			 receives Federal funds for the incarceration of criminal aliens shall—
					(A)cooperate with
			 officials of the Institutional Removal Program;
					(B)expeditiously and
			 systematically identify criminal aliens in its prison and jail populations;
			 and
					(C)promptly convey
			 such information to officials of such Program as a condition of receiving such
			 funds.
					(b)Authorization
			 for detention after completion of State or local prison
			 sentenceLaw enforcement officers of a State, or of a political
			 subdivision of a State, are authorized to—
				(1)hold a criminal
			 alien for a period of up to 14 days after the alien has completed the alien’s
			 State prison sentence in order to effectuate the transfer of the alien to
			 Federal custody when the alien is removable or not lawfully present in the
			 United States; or
				(2)issue a detainer
			 that would allow aliens who have served a State prison sentence to be detained
			 by the State prison until personnel from United States Immigration and Customs
			 Enforcement can take the alien into custody.
				(c)Technology
			 usageTechnology such as video conferencing shall be used to the
			 maximum extent practicable in order to make the Institutional Removal Program
			 available in remote locations. Mobile access to Federal databases of aliens,
			 such as IDENT, and live scan technology shall be used to the maximum extent
			 practicable in order to make these resources available to State and local law
			 enforcement agencies in remote locations.
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out the Institutional Removal Program—
				(1)$115,000,000 for
			 fiscal year 2008;
				(2)$130,000,000 for
			 fiscal year 2009;
				(3)$145,000,000 for
			 fiscal year 2010; and
				(4)$160,000,000 for
			 fiscal year 2011.
				13.State criminal
			 alien assistance program (SCAAP)Section 241(i)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(i)) is amended—
			(1)in subparagraph
			 (B), by striking and at the end;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following new subparagraph:
				
					(D)$1,000,000,000 for
				fiscal year 2012 and each subsequent fiscal
				year.
					.
			
